Concurring Opinion by
Judge Crumlish, Jr. :
Today the majority holds that an action brought to enforce the provisions of the Philadelphia Code dealing *178with Fair Practices, §9-1101 et seq., is a civil proceeding and that any decision of the Municipal Court regarding violations thereof must be appealed within thirty days. I do not disagree with the result reached today but I disagree with the position that all actions under this ordinance are civil in nature and therefore must be brought by the Law Department of the City of Philadelphia. Clearly, this ordinance calls for both civil and criminal sanctions.1 My brothers in both the majority and minority have locked horns in attempting to decide whether the actions under the ordinance are primarily criminal and thus prosecutions must proceed under the auspices of the District Attorney or whether they are primarily civil and thus prosecuted by the City Solicitor. Oddly enough, the reason for the divergence of position in this Court is that both positions are correct —this ordinance can be enforced by either the District Attorney in a criminal action or the Solicitor in a civil action.
The duties of the District Attorney as provided in The County Code, Act of August 9, 1955, P. L. 323, Section 1402, 16 P.S. §1402, are as follows: “(a) . . . sign all bills of indictment and conduct in court all criminal. . . prosecutions. ...” (Emphasis added.) This section clearly mandates that criminal prosecution responsibilities be exercised only by the District Attorney. In Commonwealth ex rel. Specter v. Bauer, 437 Pa. 37, 43, 261 A. 2d 573 (1970), it is said, “The District Attorney of Philadelphia County, no less than the district attorneys in any other county of this Commonwealth is *179the sole public official charged with the legal responsibility of conducting in court, all criminal and other prosecutions in the name of the Commonwealth.” (Emphasis added.)
In Chapter 4, Section á-400 of the Philadelphia Home Rule Charter, the functions of the Law Department of the City of Philadelphia are delineated. In commenting on the purposes of the Law Department, the official annotations to this section explain that: “1. The Law Department is to be the legal advisor of the Mayor, the Council and all the agencies of the city government. Its work will be primarily concerned with civil rather than criminal aspects of law enforcement. ... 2. To the extent that the Mayor approves, the Law Department is empowered to investigate violations within the city of State laws or City ordinances and to take reasonably necessary steps to bring about the enforcement of such statutes or ordinances. This section is not intended to transfer to the Law Department the traditional prosecuting powers of the office of the District Attorney. . . .”
The delegation of powers and duties to the District Attorney, considered in conjunction with the limitations on the Law Department’s powers set out in the annotations, clearly demonstrates that the exercise by the Law Department of criminal prosecution responsibilities is improper. To correct this impropriety, civil and criminal proceedings under the ordinance must be brought separately. If the Philadelphia Human Delations Commission, in a proceeding for enforcement of its order, seeks a criminal penalty in the form of imprisonment, the proceedings must be instituted by the District Attorney. In this situation, the timeliness of the appeal would be judged according to the fifteen-day standard applicable to criminal proceedings. If, on the other hand, it is purely a civil proceeding seeking either fines or affirmative compliance with a Commission *180order as provided for in Section 9-1107(7) of the Philadelphia Code, then the Law Department would institute the action, and the thirty-day period applying to civil appeals would govern the question of timeliness.
The Supreme Court of Pennsylvania has recognized this problem of bringing separate actions under this ordinance for criminal and civil proceedings in City of Philadelphia v. Price, 419 Pa. 564, 573, 215 A. 2d 661 (1966), but it specifically stated that the issue was not then before the court. Moreover, the state legislature, in establishing the Pennsylvania Human Relations Commission, met the problem of having different counsel for civil and criminal actions by authorizing the Attorney General to institute either civil or criminal proceedings; whereas under the Philadelphia ordinance, if civil relief is sought, enforcement is entrusted to the Law Department. See, Act of October 27, 1955, P. L. 744, Section 10, as amended, 43 P.S. §960.
I would hold that separate criminal and civil proceedings ave required. This action having been brought by the Law Department, it must be civil in nature. Therefore, the thirty-day appeal period must apply.
Judge Kramer joins in this Opinion.

 Section 9-1109 of the Philadelphia Oode which provides penalties for violations of the ordinance herein involved reads as follows: “Any person who shall violate any order of the Commission or the provision of this Chapter shall be subject to a fine of not more than three hundred dollars ($300) or imprisonment for a period not exceeding ninety days or both in addition to such order or decree that may issue by any court.”